Title: To James Madison from James Monroe, 10 July 1818
From: Monroe, James
To: Madison, James


Dear sir
Little river, Loudon county, near Aldie July 10. 1818
I had the pleasure to see Mr Todd, just before I came here, and requestd him to inform you, that some delay would necessarily occur, before I could leave the city for the summer. That I should remain here, till we heard from Genl. Jackson, on which I should return to the city, then back here, & then proceed by your house to Albemarle.
In truth, besides the motive for delay, to avail my self of the aid of the heads of depts., in regard to Genl. Jackson’s report of his proceedings in Florida, on the reply to be given to the Spanish minister, & instructions to Mr Erving, there were others, particularly the dayly expected return of our Comrs. from Buenos Ayres, & the instructions to Mr Rush, relative to the formation of a new commercial treaty with Engld., which requir’d my presence, in this quarter. Genl. Jackson’s report is receivd, in consequence of which I shall return to Washington on Monday next, the 13th. He imputes the whole cause of the Seminole war, to the interference & excitment by the Spanish authorities in the Floridas of the Indians, together with that of foreign adventurers, imposing themselves, on those people, for the agents of foreign powers. I have no doubt that his opinion is correct, tho’ he has not made his case as strong as I am satisfied he might have done. There are serious difficulties in this business, on which ever side, we view it. The motive for pressing Spain, in the present state of affrs., having the Mississippi, Floridas, &c, founded on the interest of the country, is not urgent, but the sense of injury from her, & of insult, together with the desire of aiding the Colonies, by pressing her, strong.
Our comrs have left Buenos Ayres on their return home, that is Mr Rodney & Graham, Mr Bland having taken a trip to Chili. We have no intelligence from them, of interest. From Mr. Prevost, at Val Paraiso, we have letters, very satisfactory as to his reception, & effect of the Ontario in that sea. His account of the victory of the patriots, represents the royal army as destroyed. Your friend.
James Monroe
